Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In the published specification [0012], recitation “…an elastic member 140 supporting the vibrator 130 those all accommodated in the housing 110” is not grammatical.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:    
On line 7, change “an” to ---a---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “…an elastic member 140 supporting the vibrator those all accommodated in the housing” is indefinite and not grammatical.  Presumably this means the coil, vibrator and elastic member are all accommodated in the housing.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 & 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuawbara et al. (US 7,557,474).
Regarding claim 1, Kuawbara teaches a vibration motor (electromagnetic exciter) comprising a housing (suspension) 6, and a coil 5, a vibrator (yoke) 2 and an elastic member 
the vibrator comprising a magnetic bowl (cup-shaped yoke) 2 and a counterweight (weight) 10 located at an outer side of the magnetic bowl and fixedly connected with the magnetic bowl (Fig.1), 
the magnetic bowl 2 comprising a bottom wall (not numbered) and a side wall (not numbered) extending from the bottom wall towards the elastic member 9c, wherein the magnetic bowl further comprises an bent portion (not numbered, upper end surface of yoke) bent from the side wall towards the counterweight 10 and abutting against the counterweight (Fig.1).

    PNG
    media_image1.png
    445
    598
    media_image1.png
    Greyscale

Regarding claim 2, the elastic member (second suspension) 9 comprises an outer ring fixed 9a to the housing, an inner ring 9b connected to the vibrator, and a connecting arm 9c connecting the outer ring and the inner ring (c.4:55-63; Fig.3).

Regarding claim 4, the bent portion abuts against the inner ring 9b of the elastic member (first suspension) 9 (c.4:60-63; Fig.1).
Regarding claim 7, the counterweight 10 is provided with a body portion (not numbered) and a protrusion (not numbered) extending from the body portion towards the elastic member 9 and being used for supporting the bent portion (Fig.1). 
Regarding claim 8, the housing 6 comprises a shell (cylindrical side wall) 6a having an accommodating space and a cover plate (PCB) 8 covering the shell, the outer ring 9a of the elastic member 9 being sandwiched between the shell and the cover plate (i.e., outer ring 9a buried in annular support 7, c.5:4-7, which is between shell 6a and cover plate 8; Fig.1).
Regarding claim 10, the counterweight 10 is of a hollow ring structure, the counterweight surrounding the side wall of the magnetic bowl, and the bent portion is of a continuous-ring structure (i.e., annular; Fig.3). 
Claims 1-5, 7-8 & 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Song et al. (WO 2012/018171). 
Regarding claim 1, Song teaches a vibration motor comprising a housing (case) 10 and a coil 70, a vibrator 20 and an elastic member (suspension) 50 supporting the vibrator “those all accommodated in the housing” [sic] (i.e., coil, vibrator and springs accommodated in housing; Figs.3-4);   

the magnetic bowl 22 comprising a bottom wall (not numbered) and a side wall (not numbered) extending from the bottom wall towards the elastic member 50, wherein the magnetic bowl 22 further comprises [a] bent portion (not numbered, upper end surface of yoke) bent from the side wall towards the counterweight 24 and abutting against the counterweight (Figs.3-4).

    PNG
    media_image2.png
    759
    683
    media_image2.png
    Greyscale

Regarding claim 2, the elastic member (suspension) 50 comprises an outer ring 51 fixed to the housing 10, an inner ring 52 connected to the vibrator 20, and a connecting arm (spring) 53 connecting the outer ring and the inner ring (Figs.1&4).

Regarding claim 4, the bent portion abuts against the inner ring 52 of the elastic member (suspension) 50 (Fig.4).
Regarding claim 5, the counterweight 24 is provided with a recess accommodating the bent portion (Figs.3-4). 
Regarding claim 7, the counterweight 24 is provided with a body portion (not numbered) and a protrusion (not numbered) extending from the body portion towards the elastic member 50 and being used for supporting the bent portion (Fig.4). 
Regarding claim 8, the housing 10 comprises a shell (including spacer 30) having an accommodating space (i.e., interior) and a cover plate 40 covering the shell, the outer ring 51 of the elastic member 50 being sandwiched between the shell (spacer) 30 and the cover plate 40 (Figs.3-4).
Regarding claim 10, the counterweight 24 is of a hollow ring structure, the counterweight surrounding the side wall of the magnetic bowl, and the bent portion is of a “continuous-ring structure” [sic] (i.e., annular; Figs.3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Katada et al. (JP 2012-071215).  
Song teaches the bent portion (not numbered) and a top face of the counterweight 24 are located on the same plane, and the bent portion abuts against the inner ring 52 of the elastic member 50 (Figs.3-4), but does not further teach the counterweight also abuts against the inner ring 52 of the elastic member 50.
But, Katada teaches an oscillating actuator including a magnetic bowl (yoke) 16 and counterweight 15 with top and bottom faces in the same plane both abutting against the inner ring extended portion 22b of elastic members (springs) 17/18 for welding to closed wall 16a of the yoke, thereby securing connection without changing spring characteristics (English machine translation, p.8; Figs.3-4).  
Thus, it would have been obvious before the effective filing date to modify Song and provide the counterweight also abutting against the inner ring of the elastic member since Katada teaches this would have enabled welding a connection without changing spring characteristics.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Chung et al. (US 6,738,489).  
Song does not further teach a “foam having a hollow ring structure…further provided between the cover plate [40] and the outer ring [51] of the elastic member [50], and the foam is sandwiched between the cover plate [40] and the outer ring [51] of the elastic member [50].”
But, Chung teaches a vibration speaker including a vibrating body (yoke/magnet/weight) 6/7/9 elastically supported by elastic members (springs) 4/6 in the interior of housing 1. The rubber member 11 is provided between a cover (shield) plate 3 and the outer edge of the spring 5 
Thus, it would have been obvious before the effective filing date to modify Song and provide a foam having a hollow ring structure further provided between the cover plate and the outer ring of the elastic member, and the foam is sandwiched between the cover plate and the outer ring of the elastic member since Chung teaches this would have served as a damping means  to attenuate the amplitude of vibrations transmitted to the vibration body.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BURTON S MULLINS/Primary Examiner, Art Unit 2832